Citation Nr: 0202457	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the March 1980 Regional Office (RO) rating 
decision was clearly and unmistakably erroneous (CUE) in 
reducing the rating of the veteran's service-connected post 
concussion syndrome from 10 to zero percent.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Phoenix RO rating decisions which, in January 2000 denied 
special monthly compensation based on the need for regular 
aid and attendance of another person, and in May 2000 found 
that the March 1980 RO rating decision was not clearly and 
unmistakably erroneous in reducing the rating of the service-
connected post concussion syndrome from 10 to zero percent.

By rating decision in January 2000, the RO denied a rating in 
excess of 10 percent for the veteran's service-connected post 
concussion syndrome, service connection for left-sided stroke 
and right wrist disability, entitlement to specially adapted 
housing or special home adaptation grant, and entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only; in April 2000, another rating decision was issued 
denying a rating in excess of 10 percent for the service-
connected post concussion syndrome, service connection for 
left sided stroke, and entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  In May 2000, the 
veteran filed timely notice of disagreement relative to the 
aforementioned issues denied by the RO in January and April 
2000 (except for the denial of service connection for right 
wrist disability), and a statement of the case addressing 
those issues was issued later in May 2000.  In the veteran's 
June 2000 substantive appeal, he stated that he wished to 
appeal only the issues of special monthly compensation based 
on the need for regular aid and attendance and CUE in the 
March 1980 rating decision reducing the rating of the 
service-connected post concussion syndrome from 10 to zero 
percent; however, as the CUE claim had not been denied prior 
the rating decision in May 2000, here on appeal, the June 
2000 VA Form 9 was correctly construed by the RO as timely 
notice of disagreement as to that claim; a statement of the 
case addressing that matter was issued in September 2000, and 
timely substantive appeal, VA Form 9, was received in October 
2000.  

By the October 2000 VA Form 9, the veteran perfected his 
appeal of the CUE claim (appeal of the aid and attendance 
claim was perfected by filing of substantive appeal in June 
2000), but he did not advance continued dissatisfaction with 
the prior denial of a rating in excess of 10 percent for the 
service-connected post concussion syndrome, or denials of the 
claims of service connection for left sided stroke, 
entitlement to specially adapted housing or special home 
adaptation grant, and entitlement to automobile and adaptive 
equipment or adaptive equipment only (as noted above, 
following the issuance of a statement of the case addressing 
those issues in May 2000, he filed a notice of disagreement 
with the CUE claim and substantive appeal only as to the aid 
and attendance claim); thus, those issues are not now before 
the Board.  See 38 U.S.C.A. § 7105 (West 1991).  In the 
October 2000 VA Form 9, the veteran also requested a rating 
in excess of 10 percent for the service-connected post 
concussion syndrome.  As that increased rating claim has not 
yet been adjudicated, it is not in appellate status, but 
remains pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).


FINDINGS OF FACT

1.  By February 1979 rating decision, the RO granted service 
connection for post concussion syndrome, effective July 18, 
1978, assigning it a 10 percent rating.

2.  By decision in March 1980, based on recent clinical 
evidence including January 1980 VA medical examination 
report, the RO reduced the rating of the service-connected 
post concussion syndrome from 10 to zero percent, effective 
July 1, 1980; timely appeal from that rating decision was not 
filed.

3.  The March 1980 rating decision, reducing the rating of 
the service-connected post concussion syndrome from 10 to 
zero percent, was supported by the evidence then of record; 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.

4.  Service connection is in effect for post traumatic stress 
disorder (PTSD), rated 100 percent, and post concussion 
syndrome, rated 10 percent; a combined service-connected 
disability rating of 100 percent, has been in effect since 
October 7, 1997.

5.  Competent medical evidence indicates that the veteran is 
not able to look after himself or see to his own safety, 
cannot be safely left at home by himself due to combination 
of physical impairment and cognitive deficit, and is not able 
to respond appropriately to the hazards of daily living; he 
is in need of regular aid and attendance of another person by 
reason of his service-connected post concussion syndrome and 
PTSD.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision reducing the rating of the 
service-connected post concussion syndrome from 10 to zero 
percent, did not involve CUE.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).

2.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person have been met.  38 U.S.C.A. §§ 1502, 5107 
(West 1991); 38 C.F.R. §§ 3.350, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his aid and attendance and CUE claims, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is needed to 
comply with the requirements of the new law regarding 
development of the veteran's claims.

CUE claim:

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
consistently stressed the strict nature of the concept of 
CUE, which is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  CUE must be shown to be undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is 
a very specific and rare kind of error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

In order to determine whether the March 1980 rating decision 
contained CUE, the Board reviews the evidence that was before 
the RO at that time.  38 C.F.R. § 3.104(a).  A determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior decision.  Russell, 
3 Vet. App. at 314.  In other words, the Board cannot apply 
the benefit of hindsight to any RO determination in March 
1980 in determining whether CUE existed.  

In 1980, as it does now, the pertinent law and regulations 
provided that disability ratings are based, as far as 
practicable, on average impairment of earning capacity 
attributable to specific disabilities.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.  Consideration must be 
given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.

38 C.F.R. § 4.13, in effect in 1980, provided that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.

38 C.F.R. § 3.105(e), in effect at the time of the RO rating 
decision in March 1980, provided that where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from date of notice to the 
payee expires.  The veteran will be notified at his last 
address of record of the action taken and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence.

The Board notes that 38 C.F.R. § 3.344(a) and (b) regarding 
reduction of disability ratings based on evidence showing 
material and sustained improvement of the disability (as in 
effect in March 1980 and at present) do not apply in this 
case because, at the time of the March 1980 RO decision 
reducing the rating of the service-connected post concussion 
syndrome from 10 to zero percent, the 10 percent disability 
rating had been in effect for less than 5 years (July 18, 
1978 to July 1, 1980); the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply to disabilities which have not become 
stabilized and are likely to improve; reexaminations 
disclosing improvement in these disabilities may warrant 
rating reductions.  See 38 C.F.R. § 3.344(c) (1979).

Service connection for post concussion syndrome was granted 
by RO decision in February 1979, effective July 18, 1978 (the 
day following the date of the veteran's service separation), 
and a 10 percent rating was assigned.  That decision was 
based on his service medical records and October 1978 VA 
medical examination report showing that he sustained head 
injury in a helicopter crash in service; the injury was shown 
to have resulted in an abnormal electroencephalogram (EEG) 
study with subjective symptoms of headaches and occasional 
dizziness.

The service-connected post concussion syndrome was assigned a 
10 percent rating under Codes 8045-9304 (brain disease due to 
trauma and non-psychotic organic brain syndrome with brain 
trauma, respectively).  At the time of the award of service 
connection for post concussion syndrome, Code 8045 provided 
that purely neurological disabilities following trauma to the 
brain will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g. Codes 8045-9304).  Under Code 9304, a 
noncompensable rating was for application where there was no 
evidence of impairment of social and industrial adaptability; 
if the impairment was "slight," a 10 percent rating was for 
application.  

In October 1979, the veteran filed a claim for a rating in 
excess of 10 percent for the service-connected post 
concussion syndrome.

On VA neuropsychiatric examination in January 1980, performed 
to determine the severity of impairment from the service-
connected post concussion syndrome, and to determine the 
nature and etiology of the veteran's claimed seizure disorder 
and psychiatric disability, reflecting a review of the claims 
file and the medical evidence contained therein, history of 
concussion syndrome, history of abnormal EEG study, and no 
psychiatric disability were diagnosed.  The examiner opined 
that the veteran was sane, competent, and had slight, if any, 
social and vocational impairment strictly on neurological or 
psychiatric basis; his present emotional and neurological 
status was essentially the same as it was in December 1978.

In February 1980, a VA physician indicated that the veteran 
received intermittent medical and psychiatric treatment since 
May 1979.

By rating decision in March 1980, reciting the pertinent 
facts documented in the claims file relative to the nature 
and severity of impairment from the veteran's service-
connected post concussion syndrome, the RO concluded that the 
disability was now noted "by history" only; the previously 
assigned 10 percent rating for the service-connected post 
concussion syndrome was reduced to zero percent, effective 
July 1, 1980, based on clinical evidence of no impairment of 
social and industrial adaptability (under Codes 8045-9304, 
identified above).  In April 1980, the veteran was notified, 
at his address of record, of the aforementioned reduction in 
disability rating and of the reasons therefor; he was 
afforded a period of 60 days within which to present any 
evidence tending to show that reduction should not be made.  
No correspondence was received from or on behalf of the 
veteran until August 1982, at which time he filed a claim of 
an increased (compensable) rating for the service-connected 
post concussion syndrome.  Thus, as a timely appeal from the 
March 1980 RO decision reducing the rating of the service-
connected post concussion syndrome from 10 to zero percent 
had not been filed, that decision became final under 
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. § 19.153 (1979); 
that rating decision is not subject to revision on the same 
factual basis, absent clear and unmistakable error.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

In numerous written correspondence and at a Travel Board 
hearing in December 2001, the veteran contended (through his 
representative and spouse), that the March 1980 RO decision 
reducing the rating of the service-connected post concussion 
syndrome from 10 to zero percent, was CUE as the disability 
has been present and manifested by abnormal EEG study since 
his head trauma in service.

Based on the above evidence of record, the Board finds that 
the March 1980 RO decision reducing the rating of the 
service-connected post concussion syndrome from 10 to zero 
percent was not CUE.  As discussed in detail above, the RO 
applied the correct law and regulation and followed the 
correct procedure in effectuating the reduction of the 
disability rating of the service-connected post concussion 
syndrome.  At the time of the March 1980 decision, the 
service-connected post concussion syndrome had been rated 10 
percent disabling for less than 5 years, making 38 C.F.R. 
§ 3.344(a) and (b) inapplicable to this case.  Consistent 
with 38 C.F.R. § 4.13 in effect in March 1980, the RO assured 
itself that there was an actual change for the better in the 
veteran's condition, following a thorough VA neuropsychiatric 
examination in January 1980, diagnosing post concussion 
syndrome with abnormal EEG study by history only.  
Furthermore, consistent with 38 C.F.R. § 3.105(e), the 
reduction of the rating of post concussion syndrome from 10 
to zero percent was made effective more than 60 days from the 
date of notice to the veteran (notice was mailed to him in 
April 1980, and the reduction was effective July 1, 1980); he 
was notified of the reduction action at his address of record 
and provided detailed reasons for the reduction (reflected in 
the March 1980 decision discussed above); also he was 
afforded a period of 60 days to present evidence against 
reduction.  

As noted above, in order to find that the March 1980 RO 
decision was CUE, it must be concluded that the evidence of 
record at the time that decision was rendered was such that 
the only possible conclusion, based on a review of such 
evidence, was that the rating criteria for a 10 percent 
rating under Codes 8045-9304 were met.  The error must be 
undebatable.  In this case, the evidence of record in March 
1980 included the veteran's service medical records, and post 
service VA medical records.  Prior to reducing the rating of 
the service-connected post concussion syndrome, the RO 
provided the veteran a VA neuropsychiatric examination in 
January 1980, including a review of the claims file; on 
examination, the examiner opined that social and vocational 
impairment based on neurological and psychiatric disability 
was "slight," if any; pertinent disability was diagnosed by 
history only.  Although the examiner also opined, in January 
1980, that the veteran's emotional and neurological status 
was essentially the same as it was in December 1978, it is 
not undebatable that the January 1980 neuropsychiatric 
examination report, as a whole, demonstrates that the rating 
criteria for a 10 percent rating of the service-connected 
post concussion syndrome had been met.  See Akins, 1 Vet. 
App. at 231.

It is clear that the veteran disagrees with the March 1980 RO 
decision and the way in which the RO interpreted and 
evaluated the evidence at that time.  Nevertheless, the March 
1980 action is in accord with  the evidence of record at that 
time and also with all controlling legal criteria.  It is the 
Board's determination that the March 1980 decision does not 
contain the type of clear, indisputable, outcome-
determinative error which constitutes CUE.

Aid and Attendance claim:

Special monthly compensation is payable for anatomical loss 
or loss of use of both feet, one hand and one foot, blindness 
in both eyes with visual acuity of 5/200 or less or being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  The basic criteria to show a permanent need for 
regular aid and attendance or to establish that the veteran 
is permanently bedridden are found at 38 C.F.R. § 3.352(a). 

Determinations as to the need of regular aid and attendance 
are based on the veteran's actual need of personal 
assistance.  In making such determinations, consideration is 
given to various factors, such as the inability of the 
veteran to dress or undress, or to keep himself clean and 
presentable; the frequent need to adjust a prosthesis or 
appliance, which, because of disability, he cannot do 
himself; the inability to feed himself due to loss of 
coordination of the upper extremities or weakness; the 
inability to attend to the wants of nature; or the 
incapacity, either mental or physical, of the veteran to 
protect himself from the dangers inherent in his daily 
environment.  Being bedridden, that is, confined to the bed, 
is a basis for the granting of regular aid and attendance.  
However, not all the disabling conditions noted above need to 
be present.  Rather, the particular functions that the 
veteran cannot perform should be considered in relation to 
his condition as a whole.  It is only necessary to show that 
he is so helpless as to require regular aid and attendance, 
not that the need be constant. 38 C.F.R. § 3.352(a).

As discussed above, service connection for post concussion 
syndrome was granted by RO decision in February 1979, and a 
10 percent rating was assigned (reduced to zero percent by RO 
decision in March 1980; by decision in September 1998, the 
rating thereof was increased to 10 percent, effective March 
18, 1998, and the disability has been rated 10 percent 
disabling to date).  That decision was based on the veteran's 
service medical records and post service clinical evidence 
showing that he sustained head injury in a helicopter crash 
in service, resulting in permanent residual disability.

Service connection for PTSD was granted by RO decision in 
September 1998, and a 100 percent rating was assigned from 
October 7, 1997, the date of the award of service connection.  
That decision was based on clinical evidence of record 
linking the onset of the disorder to the veteran's traumatic 
helicopter crash in service.  

The veteran's PTSD and post concussion syndrome are his only 
service-connected disabilities; the combined disability 
rating of 100 percent resulting therefrom has been in effect 
since October 7, 1997.

Post service VA medical records from December 1978 to July 
1999, including periodic medical examination reports, 
document treatment for various impairment, both related to 
service-connected and nonservice-connected disabilities 
(including cardiovascular impairment and strokes).  In July 
1997, the veteran was involved in a motor vehicle accident 
(apparently in conjunction with his employment as truck 
driver); he received emergency room medical treatment, 
denying injury to the head or loss of consciousness, and did 
not require hospital admission.  A November 1997 EEG study 
showed abnormal findings, indicating the presence of a left 
frontotemporal or deep level left hemispheric disturbance, 
and possible clinical convulsive potential.  A January 1998 
magnetic resonance imaging study of the brain showed multiple 
areas of old infarcts of the right frontotemporal and 
occipitoparietal areas, and mild cerebral atrophy.  Also in 
January 1998, a vocational rehabilitation specialist 
indicated, in pertinent part that, based on recent 
psychiatric/psychological examination and testing, the 
veteran had significant problems associated with tasks 
including academic achievement, memory, attention, and 
functioning.  A May 1999 computerized tomography study of the 
head showed cerebral and cerebellar atrophy with mild 
hydrocephalus, and probable old infarcts in the right frontal 
and left posterior parietal regions.

On VA medical examination in July 1999, including a review of 
the claims file, the veteran's pertinent history since head 
injury in a helicopter crash in service was discussed.  
Following the helicopter crash, he complained of memory 
problems, and concentration and attention impairment, but was 
able to work as a truck driver until July 1997, at which time 
he was involved in a motor vehicle accident with his truck; 
the accident did not require hospitalization, but he did not 
remember the details of the accident.  Following the 1997 
accident, his condition deteriorated significantly (he had 
frequent staring spells, complex partial seizures, increasing 
problems with memory and concentration, and balance and 
stumbling problems), and he had a stroke in 1998.  Since the 
stroke, he needed help with ambulation, dressing, bathing, 
and feeding, and was frequently falling at home (even when 
using a walker).  During the last 3 months, he reportedly 
developed incontinence of urine and bowel, and his spouse had 
to put him in diapers.  On examination, status post closed 
head injury and status post cerebral infarct were diagnosed.  
The examiner indicated that the veteran had history of head 
injuries in 1976 and in 1997, and opined that he had 
underlying organic brain syndrome with deficits in 
concentration, memory, and executive function.  He indicated 
that the veteran was clearly unable to look after himself or 
see to his own safety; he was limited not only physically (in 
terms of left-sided weakness and impairment following the 
stroke), but he also had cognitive deficits; he reportedly 
could not be left at home alone safely, and he was unable to 
respond appropriately to the hazards of daily life, and would 
be best served with aid and attendance.  

In a November 1999 addendum to the July 1999 VA medical 
examination report, the examiner indicated that the veteran's 
stroke in 1998 (or any other strokes he may have had) was 
unrelated to his 1976 or 1997 head injuries.  However, the 
level of his dysfunction was a cumulative result of both the 
head injuries and cerebral ischemia, and it was not possible 
to separate the dysfunction related to the stroke versus the 
head injury in 1976; each subsequent insult adds to the 
dysfunction of an already injured brain.  

VA medical records from July 1999 to August 2000 document 
treatment for various impairment, including that related to 
the veteran's service-connected post concussion syndrome and 
PTSD, indicating that he was unable to care for himself and 
needed assistance even with the most basic tasks of daily 
living.  

At a December 2001 Travel Board hearing, the veteran did not 
offer any testimony, but his spouse testified very credibly 
that, due to the combined effect of his service-connected 
post concussion syndrome and PTSD, he was unable to care for 
himself and needed assistance performing even the most basic 
tasks such as feeding himself, attending to the wants of 
nature, ambulating, dressing, bathing, and grooming.  She 
indicated that he could not be left alone, as he was unable 
to function without the assistance of another person.  

Based on the foregoing evidence, the Board finds that it 
supports an award of special monthly compensation based on 
the need for regular aid and attendance of another person.  
In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court 
held that the presence of at least one disabling condition 
listed in 38 C.F.R. § 3.352(a) will satisfy the criteria for 
an award of special monthly compensation based on the need 
for aid and attendance of another person.  The evidence in 
this case indicates that the veteran is unable to function 
independently and needs regular aid and assistance of another 
person to perform even for the most basic of tasks of daily 
living, including bathing, feeding, grooming, ambulating, and 
attending to the wants of nature.  Thus, clearly more than 
one of the pertinent disabling conditions are present.

As discussed above, the veteran is service-connected for PTSD 
and post concussion syndrome (for a combined rating of 100 
percent), and the medical evidence shows that he requires 
frequent medical treatment and attention due to those 
disabilities.  However, the evidence also indicates that he 
has significant functional impairment due to conditions which 
are not service-connected, including residuals of multiple 
strokes.  Nonetheless, on VA medical examination in July 
1999, performed in conjunction with a review of the entire 
claims file, the examiner opined that the veteran was unable 
to look after himself or see to his own safety and, based on 
both physical and cognitive impairment, he was in need of 
regular aid and attendance of another person.  In November 
1999, the same examiner opined that it was impossible to 
separate that dysfunction related to the service-connected 
versus that from nonservice-connected causes.  Thus, 
resolving the benefit of the doubt in the veteran's favor, 
his need for regular aid and attendance of another person, 
overall, is deemed to be due to the service-connected post 
concussion syndrome and PTSD.  See Mittleider v. West, 
11 Vet. App. 181 (1998).


	(CONTINUED ON NEXT PAGE)



ORDER

The March 1980 RO decision, reducing the rating of the 
service-connected post concussion syndrome from 10 to zero 
percent, did not involve CUE.

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance of another person is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


